Case: 20-40669     Document: 00515913659         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 20-40669                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Javier Mena Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-1675-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Javier Mena Martinez appeals the sentence imposed following his
   conviction of transporting an illegal alien. He argues that the district court
   impermissibly delegated the decision to place him in an inpatient or
   outpatient drug treatment program to the probation officer.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40669      Document: 00515913659          Page: 2    Date Filed: 06/24/2021




                                    No. 20-40669


          Mena Martinez concedes plain error review applies, because he did
   not raise his objection at sentencing when he had an opportunity to do so. See
   United States v. Diggles, 957 F.3d 551, 559 (5th Cir.), (en banc), cert. denied,
   141 S. Ct. 825 (2020). Under the plain error standard, Mena Martinez must
   show an error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009).
          “The imposition of a sentence, including the terms and conditions of
   supervised release, is a core judicial function that cannot be delegated.”
   United States v. Franklin, 838 F.3d 564, 568 (5th Cir. 2016) (internal
   quotation marks and citation omitted). It is not permissible for a district
   court to delegate the decision of “whether a defendant will participate in a
   treatment program,” but “a district court may properly delegate to a
   probation officer decisions as to the details of a condition of supervised
   release.” Sealed Appellee v. Sealed Appellant, 937 F.3d 392, 400 (5th Cir.
   2019) (internal quotation marks, emphasis, and citations omitted).
          Recently, this court simultaneously issued United States v. Martinez,
   987 F.3d 432 (5th Cir. 2021), and United States v. Medel-Guadalupe, 987 F.3d
   424 (5th Cir.), cert. denied, ___ S. Ct. ___, No. 20-7483, 2021 WL 1520967
   (U.S. April 19, 2021), which addressed the same wording of imposed special
   conditions of supervised release that Mena Martinez challenges here. In light
   of these decisions, we conclude that the district court impermissibly
   delegated authority to determine whether Mena Martinez should participate
   in inpatient or outpatient treatment and that this constitutes reversible plain
   error. See Martinez, 987 F.3d at 436; United States v. Barber, 865 F.3d 837,
   840 (5th Cir. 2017).
          Accordingly, the substance abuse treatment condition is VACATED
   and the matter is REMANDED to the district court.




                                          2